       Case 1:20-cr-02046-SAB        ECF No. 27   filed 02/11/21   PageID.62 Page 1 of 4


 1   Jeremy B. Sporn
     Federal Defenders of Eastern Washington and Idaho
 2
     306 East Chestnut Avenue
 3   Yakima, Washington 98901
     (509) 248-8920
 4

 5
     Attorneys for the Defendant

 6
                          UNITED STATES DISTRICT COURT
 7                       EASTERN DISTRICT OF WASHINGTON
                        The Honorable STANLEY ALLEN BASTIAN
 8

 9   United States of America,                         Case No. 1:20-cr-2046-SAB

10                     Plaintiff,                      Defendant's Reply Memorandum in
         v.                                            Further Support of Motion for
11                                                     Discovery
12   Charlie J. Peters,                                Yakima - Oral Argument Requested
13                     Defendant.
14
              The defendant, Charlie Peters, respectfully submits this brief reply in opposition to
15
     the Government’s response [ECF Document No. 26] to his earlier-filed motion to
16

17   compel production of unredacted discovery [ECF Document No. 23]. The government

18   does not appear to deny its disclosure requirements, but instead seems to argue that
19
     whatever obligation exists should be excused because it should be up to Mr. Peters
20
     himself to educate defense counsel about the particulars of the case and the information
21

22   sought. This has it backwards.

23            Mr. Peters would be within his rights to decline to say a word to defense counsel
24
     about the allegations or the complainant. And yet he still would have certain statutory
25   Defendant's Reply Memorandum in Further Support of Motion for Discovery

                                                   1
        Case 1:20-cr-02046-SAB        ECF No. 27      filed 02/11/21   PageID.63 Page 2 of 4


 1   and constitutional rights, including to the effective assistance of counsel. Part of the
 2
     reasons for Rule 16 and discovery in the first place is to spare lawyers the unpleasant duty
 3
     of prying information from reluctant or deluded clients1. The government’s obligations
 4

 5
     are not impacted by whether Mr. Peters decides or declines to fill in the blanks created by

 6   what the government deems permissible to disclose.

 7          The government’s logic, carried further, would obviate the need for it to turn over
 8
     much of the discovery that Rule 16 requires. Its response evinces a misapprehension as to
 9
     communications between defendants and their lawyers. Despite the presumption of
10

11   innocence, the government assumes there is something for Mr. Peters to tell. Suppose he

12   is confused by the charges. Or what if there is simply nothing to disclose on Mr. Peters’
13
     part? The Court should not decide the motion on the assumption there is. And a
14
     conversation between Mr. Peters and defense counsel along the lines of what the
15
     government apparently envisions could risk considerable damage to the attorney-client
16

17   relationship, particularly at a precarious time when we are still establishing that

18   relationship and building trust and confidence.
19
            Nor does the provision of certain information, for example, as to the timing or
20
     location of the allegations, lessen the need for the government to turn over other critical
21

22

23

24             1
                Nothing in this motion should be read to indicate that Mr. Peters has been uncooperative or
     obstreperous.
25   Defendant's Reply Memorandum in Further Support of Motion for Discovery

                                                       2
       Case 1:20-cr-02046-SAB      ECF No. 27     filed 02/11/21   PageID.64 Page 3 of 4


 1   information. Put differently, knowing the when and where does not compensate for
 2
     ignorance as to the who. Further, contrary to at least the implicit representations in the
 3
     government’s brief, we are not asking for wholly unredacted discovery materials. For
 4

 5
     example, contact information such as a telephone number or identifying information such

 6   as a social security number, is often redacted without complaint by the defense. But not

 7   the name of the complainant and other key witnesses.
 8
           The government’s concerns for the need to retain the confidentiality of certain
 9
     sensitive information could be amply met by a protective order. But that is the remedy
10

11   for such concerns, not selective disclosure that withholds key information. Finally, the

12   government cites the need to redact Mr. Peters’ and others’ recorded statements before
13
     disclosure, and as the justification for why they still have not been turned over (over one
14
     month since Mr. Peters’ arraignment, and two months since he was indicted). But that is
15
     part of the problem; they should not be redacted in the first place, and they should have
16

17   been turned over weeks ago. And it makes no sense to redact portions of Mr. Peters’ own

18   interview statement such that defense counsel does not even know certain things he said
19
     or that were said to him. It is to avoid disputes like this that we have the Local Rule
20
     requiring the government to turn over discovery within 14 days of arraignment. For these
21

22   reasons, we ask the Court to grant the motion.

23

24

25   Defendant's Reply Memorandum in Further Support of Motion for Discovery

                                                   3
       Case 1:20-cr-02046-SAB      ECF No. 27     filed 02/11/21   PageID.65 Page 4 of 4


 1
     Dated: February 11, 2021
 2

 3                                              Respectfully submitted,

 4                                              S/Jeremy B. Sporn
                                                Jeremy B. Sporn, NY 4779310
 5
                                                Attorneys for Charlie J. Peters
 6                                              Federal Defenders of
                                                Eastern Washington and Idaho
 7                                              306 East Chestnut Avenue
                                                Yakima, Washington 98901
 8
                                                (509) 248-8920
 9                                              Email: Jeremy_Sporn@fd.org

10

11
                                 CERTIFICATE OF SERVICE
12
           I hereby certify that on February 11, 2021, I electronically filed the foregoing
13
     with the Clerk of the Court using the CM/ECF System which will send notification of
14

15   such filing to the following: Michael D. Murphy, Assistant United States Attorney.

16                                              S/Jeremy B. Sporn
                                                Jeremy B. Sporn, NY 4779310
17
                                                Attorneys for Charlie J. Peters
18                                              Federal Defenders of
                                                Eastern Washington and Idaho
19                                              306 East Chestnut Avenue
20
                                                Yakima, Washington 98901
                                                (509) 248-8920
21                                              Email: Jeremy_Sporn@fd.org

22

23

24

25   Defendant's Reply Memorandum in Further Support of Motion for Discovery

                                                   4
